Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney William H. Robert on 12/28/2021.

Cancel claims 6-8 and 12-20

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A display apparatus comprising: 
	a main display area; 
	a component area including a transmission area; 
	a peripheral area adjacent to the main display area;
a substrate;
main display elements arranged on a first surface of the substrate in the main display area, wherein main pixel circuits are respectively connected to the main display elements;

a bottom metal layer arranged between the substrate and the auxiliary pixel circuits in the component area; and
an anti-reflection layer arranged on a second surface, opposite to the first surface, of the substrate, and overlapping the bottom metal layer in the component area,
wherein the bottom metal layer includes a first hole corresponding to the transmission area,
wherein the anti-reflection layer includes a second hole corresponding to the transmission area, and
wherein the first hole and the second hole overlap each other.
Allowable Subject Matter
Claims 1-5 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “an anti-reflection layer arranged on a second surface, opposite to the first surface, of the substrate, and overlapping the bottom metal layer in the component area, wherein the bottom metal layer includes a first hole corresponding to the transmission area, wherein the anti-reflection layer includes a second hole corresponding to the transmission area, and wherein the first hole and the second hole overlap each other” taken in combination with all other limitations of each respective independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US Pub# 2020/0168670), You et al. (US Pub# 2016/0300902), Jung (US Pub # 2020/0006697), Moon et al. (US Pub # 2020/0403056), You et al. (US Pub # 2016/0190454), Seo et al. (US Pub # 2020/0286972), Kim et al. (US Pub # 2020/0258967), Inoue et al. (US Pub # 2019/0293980), Lee et al. (US Pub# 2019/0172885), Lee et al. (US Pub# 2016/0372497), You et al. (US Pub# 2016/0155786), Lee et al. (US Pub# 2014/0028181), Lee et al. (US Pub# 2016/0372497), Park (US Pub # 2016/0233274), Song (US Pat# 10205117) and Lee et al. (US Pat # 9466810).
Kim teaches a display apparatus (Fig. 6) comprising a main display area (R-SP), a component area including a transmission area (G-SP), a peripheral area adjacent to the main display area, a substrate (101), main display elements (111, 113 and 115 in fig. 3) arranged on a first surface of the substrate (101) in the main display area (R-SP), wherein main pixel circuits (TFT) are respectively connected to the main display elements (111, 113 and 115), auxiliary display elements (another 111, 113 and 115) arranged on the first surface of the substrate (101) in the component area, a bottom metal layer (DL) arranged between the substrate (101) and the auxiliary display element (111, 113 and 115) in the component area.
You 902” teaches a display apparatus (Fig. 5) comprising a main display area (100), a component area (200) including a transmission area (where H1 toH3 are formed), a peripheral area adjacent to the main display area (fig. 5), a substrate (10), main display elements (tft and CT1) arranged on a first surface of the substrate (10) in the main display area (10), wherein main 
Jung teaches a display apparatus (Fig. 3) comprising a main display area (PA-E), a component area (area adjacent to PA-E that includes 200) including a transmission area (sidewall of 330 adjacent to PA-E), a peripheral area adjacent to the main display area (PA-E), a substrate (100), main display elements (410a-410c) arranged on a first surface of the substrate (100) in the main display area (PA-E), wherein main pixel circuits (420) are respectively connected to the main display elements (410a-410c), auxiliary display elements (OLED 200) arranged on the first surface of the substrate (100) in the component area, wherein auxiliary pixel circuits (TFT) are respectively connected to the auxiliary display elements (OLED 200), a bottom metal layer (130) arranged between the substrate (100), and the auxiliary pixel circuit (TFT) in the component area (area adjacent to PA-E that includes 200).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHSEN AHMADI/Primary Examiner, Art Unit 2896